DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 October 2021 have been fully considered but they are not persuasive. The applicant argues that the references do not teach the amended properties of the treatment material.
This argument relies on language solely recited in preamble recitations. When reading the preamble in the context of the entire claim, the recitations including the properties of the finished product is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the desire to increase hydrophobicity and at least one mechanical property is considered an intended use of the claimed method.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
The applicant further argues that the oil in Schuing is microbial and not for adjusting the properties of the film.  However the antimicrobial agents do adjust the properties in para 0093.  Further, the claim is not clear on the role of the fatty compound in the claim or the particulars argued.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Therefore, for at least these reasons, the prior art rejections are maintained.
	Due to the Terminal Disclaimers filed, the Double patenting rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 18, 20-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheuing et al. (US 2011/0236582) as evidenced by DeCarlo et al. (US  2013/0164311) and Gillberg-LaForce et al. (US 6060410).
As to claim 18, Scheuing et al. discloses a method of treating fiber-based materials, textiles, woven and nonwoven materials such as cloth, towel, paper towel, tissue, toilet tissue, bandage, etc. with a bio-based polyelectrolyte complex PEC composition formed by combining a cationic polyelectrolyte and an anionic polyelectrolyte, the method comprising treating the fiber based materials, textiles, woven and nonwoven materials with an aqueous solution of a polyelectrolyte complex PEC composition by spray coating, dip coating, roll coating, impregnation, and padding (Abstract; [0009], [0056-0057]). 
Scheuing et al. teaches that claimed net charge of the PEC and charge ratio:  PEC composition comprises a water-soluble cationic first polyelectrolyte and a water-soluble second polyelectrolyte containing groups of opposite charge to the first polyelectrolyte, and wherein the molar ratio R of charged groups on the first polyelectrolyie (cationic charges) to oppositely charged groups (anionic groups) on the second polyelectrolyte is between 0.10 and 20 [0009]. In some examples, R>1, corresponding to a charge ratio of the anionic biopolymer to the cationic biopolymer of <1, and the net charge of the PEC formed from natural polymers chitosan (cationic polyelectrolyte) and sodium alginate (anionic polyelectrolyte) is cationic ([0114], Table 16, formulations CAL2 to CALS). Alternatively, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to form a PEC having a net cationic charge with a reasonable expectation of obtaining a suitable PEC composition.
In an example of Scheuing et al., PEC components containing two natural polymers, e.g. chitosan derived from crustacean shells and citric acid (acid component), and alginic acid In the form of a sodium salt derived from brown algae.

As discussed above, the alginic acid is derived from brown algae natural sources. The citric acid used in the above referenced example is an organic acid and reads on a Bronsted acid. In the referenced example, a composition comprising 0.2 wt-% chitosan and 0.7 wt-% citric acid in deionized water is used to form the PEC (see note (a) for Table 16). Therefore a weight ratio of chitosan to citric acid to of 1:3.5 is disclosed, which lies within the claimed range. Considering the disclosed concentration of cationic polyelectrolyte level in the compositions of typically from about 0.001 wt-% to about 5.0 wt-% [0047] and the weight ratio of chitosan to citric acid , a concentration of citric acid for the example can be calculated to in the range of about 0.0035 wt-% to about 17.5 wt-%, which significantly overlays the claimed range or, at least, using an amount of the acid component in the claimed range would have been obvious to one of ordinary skill in the art.
Scheuing et al.  discloses that the cationic polyelectrolyte level in the compositions is typically from about 0.001 wt-% to about 5.0 wt-% [0047], and the anionic polyelectrolyte level in the compositions is typically from about 0.001 wt-% to about 5.0 wt-% [0049], therefore the range of weight ratios of cationic polyelectrolyte to anionic polyelectrolyte is centered around 1:1 and significantly 
Forming PEC compositions having a pH of 2.2 is disclosed [0061] of Scheuing et al.
The disclosed PEC composition overlays the claimed PEC composition and will function as a binder and increase wet strength and/or dry strength for the fiber-based materials, textiles, woven and nonwoven materials or, at least, it would have been obvious to one of ordinary skill in the art that the PEC composition will function as claimed because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977). “Products of identical chemical composition cannot have mutually exclusive properties.”
Scheuing et al. additionally discloses an oil added to the mixture in [0051] that would fit the broad disclosure of having a fatty compound.
Scheuing et al., in para 0093 for example, discloses modifying its mixture to impart hydrophobic properties as well, and the level of hydrophobicity or hydrophilicity is dependant upon the changing R value of the solution.  The adjustment of the antimicrobial agent modifies the desired properties of the film as well in this section.  So similarly, the amount antimicrobial oil in para 0051 would be considered a result effective variable, as Scheuing et al. not only teaches varying amounts of each component throughout its document which includes the claimed ratio range, but also teaches adjusting the antimicrobial agent changes the R value that modifies the hydrophobicity of the film.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	As to claims 20-21, Scheuing et al. discloses a method of treating fiber-based materials, textiles, woven and nonwoven materials such as cloth, towel, paper towel, tissue, toilet tissue, bandage, etc. with a bio-based polyelectrolyte complex PEC composition formed by combining a cationic polyelectrolyte and an anionic polyelectrolyte, the method comprising treating the fiber based materials, textiles, woven and nonwoven materials with an aqueous solution of a polyelectrolyte 
As to claim 24, in an example of Scheuing et al., PEC components containing two natural polymers, e.g. chitosan derived from crustacean shells and citric acid (acid component), and alginic acid In the form of a sodium salt derived from brown algae, were added in or to deionized water ([0114], see notes beneath Table 16), therefore dilution with deionized water is implicitly disclosed or, at least, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references cited above in further view of Hu et al. (US 2008/0005852).
Scheuing et al. teaches a step of curing or drying [0069, 0081-0083, 0122], but fails to teach curing treated fiber based materials, textiles, woven and nonwoven materials at 120-180 °C. Hu et al. teaches an analogous method of treating fiber based materials, textiles, woven and nonwoven materials with a polyelectrolyte complex, including drying and curing the coated fabric at a temperature range of preferably between 150-200 °C (Abs, [0034], [0047-0048]).  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of Scheuing et al. by curing the treated fiber based materials, textiles, woven and nonvvoven materials within the claimed range as Hu et al. suggests curing a fabric coated with a polyelectrolyte complex at a temperature within the recited temperature range. Furthermore, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715